Citation Nr: 0527461	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected lumbosacral strain. 




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1978 to July 1981 
and from October 1982 to March 1992. 

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, inter, alia, denied the veteran's claim 
seeking a disability evaluation in excess of 10 percent for 
his service-connected back disability.  In January 2004, the 
Board remanded this issue to the RO for additional 
development.  In an April 2005 rating decision, the RO 
increased the disability evaluation for the service-connected 
back disability to 20 percent disabling. The case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Prior to September 26, 2003, the veteran's service-
connected back disability was characterized by characteristic 
pain on motion.

3.  As of September 26, 2003, the forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees.   


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 20 percent for the service-connected back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002); Diagnostic 
Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a June 2001 
letter from the AOJ to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.   

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this case, in a March 1992 rating decision, the RO granted 
the veteran's claim for service connection for lumbosacral 
strain and assigned a 10 percent disability evaluation 
effective March 17, 1992.  By a statement received by the RO 
on June 7, 2001, the veteran initiated a claim for an 
increased rating for his service-connected back disability.  
The veteran's claim was remanded in January 2004 for the 
development of additional evidence.  In an April 2005 rating 
decision, the RO increased the veteran's disability 
evaluation to 20 percent effective June 7, 2001, the date of 
receipt of the veteran's claim.  At present, the veteran is 
seeking a rating in excess of 20 percent for his service-
connected back disability.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The medical evidence related to the veteran's back disability 
includes a VA medical examination dated in February 2002.  At 
the examination, the veteran reported intermittent back pain 
across his lower back and into his inter scapular area that 
radiated down his left leg on the lateral side.  The examiner 
indicated that the veteran's back was tender in the midline 
in the lower lumber spine.  The straight leg raise test was 
negative.  Reflexes were measured as 2+ equally, and no 
atrophy of the calf or thigh was noted.  Motor strength and 
sensation appeared intact.  The veteran was also able to toe 
and heel walk without difficulty.  Forward flexion was 
measured to be 90 degrees (normal 90), extension was measured 
to be 30 degrees (normal 30), lateral flexion was measured to 
be 45 degrees bilaterally (normal 30), and rotation was 
measured to be 45 degrees bilaterally (normal 30).  See 
38 C.F.R. § 4.71a, PLATE V (2004).   X-rays obtained during 
the examination showed degenerative disk disease at L4-L5.  
The examiner's final diagnosis was degenerative joint disease 
with sciatica.

Also included in the record are private medical records 
received in October 2002.  These medical records contain 
complaints of low back pain, but no objective measurements of 
the range of motion of the veteran's back.

The veteran also submitted documents in May 2003 from his 
employer which show that he missed eight days of work due to 
back pain between the years of 2001 and 2003. 

The veteran underwent an additional VA examination in March 
2005.  At that time, the veteran reported constant low back 
pain which worsened with activity, limited range of motion of 
his back, pain which radiated down his posterior leg, and 
occasional numbness and tingling especially at night.  The 
veteran denied erectile dysfunction, bowel or bladder 
problems.  There was a palpable muscle spasm in the left 
lower back as well as tenderness over the left lower back and 
left sacroiliac joint.  The range of motion of the lumbar 
spine was 50 degrees of forward flexion, 30 degrees of 
extension, and 30 degrees of right lateral flexion and 40 
degrees of rotation.  An electromyograph (EMG) nerve 
conduction study was performed to rule out radiculopathy.  
The result of the EMG study was normal with no 
electrophysiological evidence of left lumbosacral 
radiculopathy.  X-rays of the veteran's back revealed disc 
space narrowing at L4-L5 and L5-S1, but no significant 
spondylolysis.  The diagnostic impression was degenerative 
disc disease with no arthritis. 

In this case, the veteran's service-connected back disability 
does not warrant the award of a rating in excess of 20 
percent as per the medical evidence of record, prior to 
September 26, 2003.  Under Diagnostic Code 5295, in effect 
prior to September 26, 2003, a 10 percent evaluation is 
assigned for characteristic pain on motion.  A 20 percent 
rating is assigned for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  The maximum evaluation of 40 percent is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with ostero-arthric changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.    See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
The Board finds, based on the evidence of record, that the 
veteran's back disability prior to September 26, 2003, did 
not meet the criteria for a disability rating in excess of 20 
percent.  As per the evidence of record, the veteran's back 
disability prior to September 26, 2003, was not characterized 
as severe with any of the symptoms consistent with a 40 
percent rating.  Specifically, the VA medical examination 
dated in February 2002 indicated that the veteran had a full 
range of motion of his back, that he had no weakness or loss 
of sensation in his lower extremities.  As well, the February 
2002 examination report did not indicate the veteran had the 
symptoms consistent with a 40 percent disability evaluation.   
Therefore, an increased rating in excess of 20 percent for 
lumbosacral strain under Diagnostic Code 5295 cannot be 
granted, as the veteran did not meet the criteria for the 
next higher rating of 40 percent.  See Id.  

Additionally, the symptoms of the service-connected back 
disability do not include fractured vertebra (Diagnostic Code 
5285), bony fixation of the spine (Diagnostic Code 5286), 
ankylosis of the cervical spine (Diagnostic Code 5286), 
ankylosis of the lumbar spine (Diagnostic Codes 5288, 5289), 
more than moderate limitation of motion of the lumbar spine 
(Diagnostic Codes 5290, 5291, 5292), and intervertebral disc 
syndrome (Diagnostic Code 5293).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5291, 5293.

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's service-
connected back disability picture meets the criteria for the 
assignment of a disability evaluation in excess of 20 percent 
for the service-connected back disability, as effective prior 
to September 26, 2003.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
To this extent, the veteran's claim is denied.

The criteria for evaluating disabilities of the spine 
underwent regulatory changes that became effective September 
26, 2003.  The diagnostic code for lumbosacral strain was 
renumbered in 2003 to Diagnostic Code 5237.  With the 
September 2003 change, a general rating formula for diseases 
and injuries of the spine was added that is applicable to 
diagnostic codes 5235 to 5243.  Under the revised spine 
rating criteria effective September 26, 2003, Diagnostic 
Codes 5235 to 5242 are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (effective as of September 26, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, symptoms such as pain with or without (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242 (2004).

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.

As discussed above, the medical evidence of record indicates 
that the veteran has 50 degrees of forward flexion, 30 
degrees of extension, 30 degrees of lateral flexion 
bilaterally, and 40 degrees of rotation.  The veteran's 
disability is currently characterized by forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  Therefore, the veteran's disability 
picture does meet the new criteria for the assignment of a 
disability evaluation of 20 percent for the service-connected 
back disability, effective as of September 26, 2003.  See 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235, 5237, 5239, 5240, 5242, 5243 (effective as of 
September 26, 2003).  However, the veteran is not entitled to 
a disability evaluation in excess of 20 percent for his back 
disability.  The next higher available disability evaluation 
for lumbosacral strain under diagnostic code 5237 is 40 
percent.  See id.  The veteran does not meet the criteria for 
a 40 percent rating because he does not have favorable or 
unfavorable ankylosis in his thoracolumbar spine, or forward 
flexion of his thoracolumbar spine that is 30 degrees or 
less.  See id. 

Additionally, per the evidence of record and the findings on 
the recent VA examination report, the veteran was found to 
have no objective neurologic abnormalities associated with 
his back disorder.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine, Note (1) 
(effective as of September 26, 2003).  As was mentioned 
above, an EMG nerve conduction study revealed that the 
veteran exhibited no electrophysiological evidence of left 
lumbosacral radiculopathy.  As well, the evidence of record 
and the examination report did not note that the veteran had 
ankylosis of the spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Disease and Injuries of 
the Spine, Note (5) (effective as of September 26, 2003).

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the available medical evidence of record does 
not indicate that the veteran experiences additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability, as 
discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5237.  In short, the evidence of record is 
consistent with the evaluations noted, and no more, for the 
veteran's service-connected back disability under Diagnostic 
Code 5237.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of the effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Therefore, the Board 
finds that the credible medical evidence of record does not 
support the award of a disability rating in excess of 20 
percent, for the veteran's back disability as effective as of 
September 26, 2003.  See 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 
5237, 5239, 5240, 5242, 5243 (2004).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that a disability rating in excess of 20 percent is 
warranted for the veteran's service-connected back 
disability.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  The appeal is 
accordingly denied.


ORDER

A disability rating in excess of 20 percent for lumbosacral 
strain is denied.    



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


